Title: From George Washington to David C. Claypoole, 7 August 1782
From: Washington, George
To: Claypoole, David C.


                  
                     Sir,
                     Head Qrs Newburgh 7th Augt 1782
                  
                  Besides the Packets which are directed to this place for my use, be so good as to send a sett of them regularly by the Southern Mail "To Mrs Washington at Mount Vernon in Virginia" and you will much oblige Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               